United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3496
                                     ___________

Velva Tucker-Cole,                        *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Western
      v.                                  * District of Arkansas.
                                          *
Fats Convenience Stores,                  *      [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                            Submitted: July 28, 1999
                                Filed: August 13, 1999
                                   ___________

Before BOWMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       Velva Tucker-Cole brings this pro se appeal following an adverse jury verdict
in her race and retaliation-based employment discrimination action. Tucker-Cole
contends the district court committed error in excluding certain evidence and in refusing
to submit the issue of punitive damages to the jury. Having considered the record in
the context of Tucker-Cole's contentions, we conclude her claims of trial error are
without merit and an extended discussion is unnecessary. We thus affirm the district
court. See 8th Cir R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-